Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of parent Application No. 14473653 & Application No 16118979. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cyzs US 20130102254 in view of Rakich US 20180034550 further in view of Meeker US 6,529,305 in view of (Studenberg - US 7761069) 

1. An optically-enhanced SISO relay comprising: 
a first transmitter (RF Transmitter 45w – Fig. 2E, [0252]; Cyzs), coupled to a first signal path of the relay, that converts a first digital transmit signal received via the first signal path to a first analog transmit signal (DAC 44w – Fig. 2E, [0252]; Cyzs), and transmits the first analog transmit signal via the first signal path (antenna 3w – Fig. 2E, [0252]; Cyzs); 
a first receiver (RF Receiver 30w – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the first signal path of the relay, that receives a first analog receive signal via the first signal path (antenna 3w – Fig. 2C, [0241 – 0242]; Cyzs), and converts the first analog receive signal to a first digital receive signal (Cyzs: fig. 2E, unit 30w [0252]) (ADC 31w – Fig. 2C, [0241 – 0242]; Cyzs);
a second transmitter (RF Transmitter 45e – Fig. 2E, [0252]; Cyzs), coupled to a second signal path of the relay, that converts a second digital transmit signal received via the second signal path to a second analog transmit signal (DAC 44e – Fig. 2E, [0252]; Cyzs), and transmits the second analog transmit signal via the second signal path (antenna 3e – Fig. 2E, [0252; Cyzs); wherein the first and second transmitter are operable to transmit concurrently ([0180, 0208]; Cyzs – thus enables collocated transceivers to concurrently transmit and receive signals without masking each other…… which may require two or more transceivers (each communicating using it own antenna to communicate separate peers). Typically, the antennas are positioned in close proximity and are using the same frequency band, or different frequency bands)
a second receiver (RF Receiver 30e – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the second signal path of the relay, that receives a second analog receive signal via the second signal path (antenna 3e – Fig. 2C, [0241 – 0242]; Cyzs), and converts the second analog receive signal to a second digital receive signal (ADC 31e – Fig. 2C, [0241 – 0242]; Cyzs); and 
an optically-enhanced ([0068]; Cyzs) analog self-interference canceller that generates a first self-interference cancellation signal based on at least one of the first digital transmit signal and the first analog transmit signal, and combines the first self-interference cancellation signal with at least one of the first digital receive signal and the first analog receive signal ([0015, 0094]; Cyzs);
wherein the optically-enhanced analog self-interference canceller comprises an optical upconverter (fig. 2, unit 22a, 43w and 43e, fig. 3, unit 115 “Up/down Sampler”[0141, 252]; Cyzs). 
Cyzs merely discloses the term self-interference canceller
	Rakich further teaches self-interference canceller (Rakich: [0040]) in order to make the system to dynamically tunable by self-interference cancellation (SiC) filter, which can be used to actively cancel the interference caused by a co-located transmitter at the receiver [0040]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyz’ to include Rakich to dynamically tunable self-interference cancellation (SiC) filter, which can be used to actively cancel the interference caused by a co-located transmitter at the receiver signal ([0040]).
Meeker further teaches wherein generating the first signal comprises converting a signal to optical frequency at the optical upconverter (Meeker: fig. 12-15; col. 11, lines 19-37) in order to allows electrical signals to be upconverted onto optical frequencies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyz’ to include Meeker to allows electrical signals to be upconverted onto optical frequencies.
Studenberg also teaches in addition to Cyzs’s teaches for further support - wherein the first and second transmitter are operable to transmit concurrently (Studenberg: fig. 1, unit 110-112, 106-108, fig. 3, unit 310) in order to make the first signal, the second signal and the third signal are transmitted concurrently
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to further support Cyzs’ to display that the first signal, the second signal and the third signal are transmitted concurrently from different transmitters.

2. The optically-enhanced relay of claim 1, wherein the optical upconverter is communicatively coupled to the analog transmit signal, wherein the signal is the analog transmit signal, wherein the optical upconverter converts the analog transmit signal to an optical transmit signal; wherein the optically-enhanced analog self-interference canceller further comprises a set of signal transformers that transform the optical transmit signal into optical self-interference cancellation signal components; wherein the optically-enhanced analog self-interference canceller generates the first self-interference cancellation signal from the optical self-interference cancellation signal components. (fig. 2-4; Cyzs). 

3. The optically-enhanced relay of claim 2, wherein the optically-enhanced analog self-interference canceller further comprises an optical downconverter and a combining coupler; wherein the optical downconverter converts the optical self-interference cancellation signal components to analog self-interference cancellation signal components; wherein the combining coupler combines the analog self-interference cancellation signal components to form the first self-interference cancellation signal (fig. 2-4; Cyzs). 

4. The optically-enhanced relay of claim 3, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the analog transmit signal into analog transmit signal components prior to optical upconversion; wherein the optical upconverter converts the analog transmit signal components to optical transmit signal components; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs). 

5. The optically-enhanced relay of claim 3, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the optical transmit signal into optical transmit signal components after optical upconversion; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs). 

6. The optically-enhanced relay of claim 2, wherein the optically-enhanced analog self-interference canceller further comprises an optical downconverter and a combining coupler; wherein the combining coupler combines the optical self-interference cancellation signal components to form an optical self-interference cancellation signal; wherein the optical downconverter converts the optical self-interference cancellation signal to form the first self-interference cancellation signal (fig. 2-4; Cyzs). 

7. The optically-enhanced relay of claim 4, wherein the optical downconverter comprises a photodetector circuit (Rakich: fig. 5 [0005, 0029]). 

8. The optically-enhanced relay of claim 6, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the analog transmit signal into analog transmit signal components prior to optical upconversion; wherein the optical upconverter converts the analog transmit signal components to optical transmit signal components; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs; fig. 6 [0072]; Rakich). 

9. The optically-enhanced relay of claim 6, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the optical transmit signal into optical transmit signal components after optical upconversion; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs). 

10. The optically-enhanced relay of claim 9, wherein the optical upconverter comprises a radio-frequency (RF) amplifier and a laser (Rakich: fig. 6 [0023, 0072]). 

11. The optically-enhanced relay of claim 9, wherein the set of signal transformers generate the optical self-interference cancellation signal components by scaling and delaying the optical self-interference cancellation signal components (the interference cancellers process an RF transmit signal implementing a frequency domain filter is implemented, a scaling factor and an injector delay, [0144], [0147], [0166]; Cyzs)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyzs-Rakich-Meeker- Studenberg further in view of Bharadia US 20150341125 

12. The optically-enhanced relay of claim 11, the modified Cyzs merely discloses wherein the set of signal transformers comprise both finite impulse response (FIR) and infinite impulse response (IIR) filters. 
Bharadia further teaches wherein the set of signal transformers comprise both finite impulse response (FIR) and infinite impulse response (IIR) filters [0065] in order to remove unwanted higher order terms in the self-interference cancellation signal
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyzs’ to include Bharadia in order to remove unwanted higher order terms in the self-interference cancellation signal ([0065])

Allowable Subject Matter
Claim 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cyzs US 20130102254 in view of Hong US 20130301488 further in view of Meeker 6,529,305 in view of (Studenberg - US 7761069) 

1. An optically-enhanced SISO relay comprising: 
a first transmitter (RF Transmitter 45w – Fig. 2E, [0252]; Cyzs), coupled to a first signal path of the relay, that converts a first digital transmit signal received via the first signal path to a first analog transmit signal (DAC 44w – Fig. 2E, [0252]; Cyzs), and transmits the first analog transmit signal via the first signal path (antenna 3w – Fig. 2E, [0252]; Cyzs); 
a first receiver (RF Receiver 30w – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the first signal path of the relay, that receives a first analog receive signal via the first signal path (antenna 3w – Fig. 2C, [0241 – 0242]; Cyzs), and converts the first analog receive signal to a first digital receive signal (Cyzs: fig. 2E, unit 30w [0252]) (ADC 31w – Fig. 2C, [0241 – 0242]; Cyzs);
a second transmitter (RF Transmitter 45e – Fig. 2E, [0252]; Cyzs), coupled to a second signal path of the relay, that converts a second digital transmit signal received via the second signal path to a second analog transmit signal (DAC 44e – Fig. 2E, [0252]; Cyzs), and transmits the second analog transmit signal via the second signal path (antenna 3e – Fig. 2E, [0252; Cyzs); wherein the first and second transmitter are operable to transmit concurrently ([0180, 0208]; Cyzs – thus enables collocated transceivers to concurrently transmit and receive signals without masking each other…… which may require two or more transceivers (each communicating using it own antenna to communicate separate peers). Typically, the antennas are positioned in close proximity and are using the same frequency band, or different frequency bands)
a second receiver (RF Receiver 30e – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the second signal path of the relay, that receives a second analog receive signal via the second signal path (antenna 3e – Fig. 2C, [0241 – 0242]; Cyzs), and converts the second analog receive signal to a second digital receive signal (ADC 31e – Fig. 2C, [0241 – 0242]; Cyzs); and 
an optically-enhanced ([0068]; Cyzs) analog self-interference canceller that generates a first self-interference cancellation signal based on at least one of the first digital transmit signal and the first analog transmit signal, and combines the first self-interference cancellation signal with at least one of the first digital receive signal and the first analog receive signal ([0015, 0094]; Cyzs); 
wherein the optically-enhanced analog self-interference canceller comprises an optical upconverter (fig. 2, unit 22a, 43w and 43e, fig. 3, unit 115 “Up/down Sampler”[0141, 252]; Cyzs). 
Cyzs merely discloses the term self-interference canceller
However, Hong discloses a self-interference canceller (attenuation and delay circuit 120 combined with subtractor 114 – Fig. 3, [0031]; Hong ‘488) that generates, in the RF domain and without performing frequency downconversion, a first self-interference cancellation signal based on the first analog transmit signal (attenuation and delay circuit 120 is adapted to generate a signal that represents the self-interference signal, RX_RC – Fig. 3, [0031]; Hong ‘488), and combines the first self-interference cancellation signal with the first analog receive signal. (the self-interference signal RX_RC is subtracted from the receive signal RX by subtractor 114 – Fig. 3, [0031]; Hong)
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify Cyzs to include Hong to improve self-interference cancellation. ([0002]; Hong)
Meeker further teaches wherein generating the first signal comprises converting a signal to optical frequency at the optical upconverter (Meeker: fig. 12-15; col. 11, lines 19-37) in order to allows electrical signals to be upconverted onto optical frequencies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyz’ to include Meeker to allows electrical signals to be upconverted onto optical frequencies.
Studenberg further teaches in addition to Cyzs’s teaches wherein the first and second transmitter are operable to transmit concurrently (Studenberg: fig. 1, unit 110-112, 106-108, fig. 3, unit 310) in order to make the first signal, the second signal and the third signal are transmitted concurrently
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to further support Cyzs’ to display that the first signal, the second signal and the third signal are transmitted concurrently from different transmitters.

Claims 2-12 are rejected for similar reasons as stated above further in view of Cyzs-Hong-Meeker- Studenberg in view of Rakich and further in view of Bharadia

Allowable Subject Matter
Claim 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cyzs US 20130102254 in view of Rakich US 20180034550 further in view of Price US 20020063935 in view of (Studenberg - US 7761069) 

1. An optically-enhanced SISO relay comprising: 
a first transmitter (RF Transmitter 45w – Fig. 2E, [0252]; Cyzs), coupled to a first signal path of the relay, that converts a first digital transmit signal received via the first signal path to a first analog transmit signal (DAC 44w – Fig. 2E, [0252]; Cyzs), and transmits the first analog transmit signal via the first signal path (antenna 3w – Fig. 2E, [0252]; Cyzs); 
a first receiver (RF Receiver 30w – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the first signal path of the relay, that receives a first analog receive signal via the first signal path (antenna 3w – Fig. 2C, [0241 – 0242]; Cyzs), and converts the first analog receive signal to a first digital receive signal (Cyzs: fig. 2E, unit 30w [0252]) (ADC 31w – Fig. 2C, [0241 – 0242]; Cyzs);
a second transmitter (RF Transmitter 45e – Fig. 2E, [0252]; Cyzs), coupled to a second signal path of the relay, that converts a second digital transmit signal received via the second signal path to a second analog transmit signal (DAC 44e – Fig. 2E, [0252]; Cyzs), and transmits the second analog transmit signal via the second signal path (antenna 3e – Fig. 2E, [0252; Cyzs); wherein the first and second transmitter are operable to transmit concurrently ([0180, 0208]; Cyzs – thus enables collocated transceivers to concurrently transmit and receive signals without masking each other…… which may require two or more transceivers (each communicating using it own antenna to communicate separate peers). Typically, the antennas are positioned in close proximity and are using the same frequency band, or different frequency bands)
a second receiver (RF Receiver 30e – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the second signal path of the relay, that receives a second analog receive signal via the second signal path (antenna 3e – Fig. 2C, [0241 – 0242]; Cyzs), and converts the second analog receive signal to a second digital receive signal (ADC 31e – Fig. 2C, [0241 – 0242]; Cyzs); and 
an optically-enhanced ([0068]; Cyzs) analog self-interference canceller that generates a first self-interference cancellation signal based on at least one of the first digital transmit signal and the first analog transmit signal, and combines the first self-interference cancellation signal with at least one of the first digital receive signal and the first analog receive signal ([0015, 0094]; Cyzs);
wherein the optically-enhanced analog self-interference canceller comprises an optical upconverter (fig. 2, unit 22a, 43w and 43e, fig. 3, unit 115 “Up/down Sampler”[0141, 252]; Cyzs). 
Cyzs merely discloses the term self-interference canceller
	Rakich further teaches self-interference canceller (Rakich: [0040]) in order to make the system to dynamically tunable by self-interference cancellation (SiC) filter, which can be used to actively cancel the interference caused by a co-located transmitter at the receiver [0040]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyz’ to include Rakich to dynamically tunable self-interference cancellation (SiC) filter, which can be used to actively cancel the interference caused by a co-located transmitter at the receiver signal ([0040]).
Price further teaches wherein generating the first signal comprises converting a signal to optical frequency at the optical upconverter (Price: fig. 4-5; [0042-0052]) in order to provide at the optical output of the optical upconverter at least one single sideband optical signal at a frequency other than a frequency of the optical carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyz’ to include Price to provide at the optical output of the optical upconverter at least one single sideband optical signal at a frequency other than a frequency of the optical carrier (Price: claim 4).
Studenberg further teaches in addition to Cyzs’s teaches wherein the first and second transmitter are operable to transmit concurrently (Studenberg: fig. 1, unit 110-112, 106-108, fig. 3, unit 310) in order to make the first signal, the second signal and the third signal are transmitted concurrently
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to further support Cyzs’ to display that the first signal, the second signal and the third signal are transmitted concurrently from different transmitters.


2. The optically-enhanced relay of claim 1, wherein the optical upconverter is communicatively coupled to the analog transmit signal, wherein the signal is the analog transmit signal, wherein the optical upconverter converts the analog transmit signal to an optical transmit signal; wherein the optically-enhanced analog self-interference canceller further comprises a set of signal transformers that transform the optical transmit signal into optical self-interference cancellation signal components; wherein the optically-enhanced analog self-interference canceller generates the first self-interference cancellation signal from the optical self-interference cancellation signal components. (fig. 2-4; Cyzs). 

3. The optically-enhanced relay of claim 2, wherein the optically-enhanced analog self-interference canceller further comprises an optical downconverter and a combining coupler; wherein the optical downconverter converts the optical self-interference cancellation signal components to analog self-interference cancellation signal components; wherein the combining coupler combines the analog self-interference cancellation signal components to form the first self-interference cancellation signal (fig. 2-4; Cyzs). 

4. The optically-enhanced relay of claim 3, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the analog transmit signal into analog transmit signal components prior to optical upconversion; wherein the optical upconverter converts the analog transmit signal components to optical transmit signal components; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs). 

5. The optically-enhanced relay of claim 3, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the optical transmit signal into optical transmit signal components after optical upconversion; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs). 

6. The optically-enhanced relay of claim 2, wherein the optically-enhanced analog self-interference canceller further comprises an optical downconverter and a combining coupler; wherein the combining coupler combines the optical self-interference cancellation signal components to form an optical self-interference cancellation signal; wherein the optical downconverter converts the optical self-interference cancellation signal to form the first self-interference cancellation signal (fig. 2-4; Cyzs). 

7. The optically-enhanced relay of claim 4, wherein the optical downconverter comprises a photodetector circuit (Rakich: fig. 5 [0005, 0029]). 

8. The optically-enhanced relay of claim 6, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the analog transmit signal into analog transmit signal components prior to optical upconversion; wherein the optical upconverter converts the analog transmit signal components to optical transmit signal components; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs; fig. 6 [0072]; Rakich). 

9. The optically-enhanced relay of claim 6, wherein the optically-enhanced analog self-interference canceller further comprises a sampling coupler; wherein the sampling coupler splits the optical transmit signal into optical transmit signal components after optical upconversion; wherein the set of signal transformers transforms the optical transmit signal by transforming the optical transmit signal components into optical self-interference cancellation signal components (fig. 2-4; Cyzs). 

10. The optically-enhanced relay of claim 9, wherein the optical upconverter comprises a radio-frequency (RF) amplifier and a laser (Rakich: fig. 6 [0023, 0072]). 

11. The optically-enhanced relay of claim 9, wherein the set of signal transformers generate the optical self-interference cancellation signal components by scaling and delaying the optical self-interference cancellation signal components (the interference cancellers process an RF transmit signal implementing a frequency domain filter is implemented, a scaling factor and an injector delay, [0144], [0147], [0166]; Cyzs)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyzs-Rakich-Price-Studenberg further in view of Bharadia US 20150341125 

12. The optically-enhanced relay of claim 11, the modified Cyzs merely discloses wherein the set of signal transformers comprise both finite impulse response (FIR) and infinite impulse response (IIR) filters. 
Bharadia further teaches wherein the set of signal transformers comprise both finite impulse response (FIR) and infinite impulse response (IIR) filters [0065] in order to remove unwanted higher order terms in the self-interference cancellation signal
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyzs’ to include Bharadia in order to remove unwanted higher order terms in the self-interference cancellation signal ([0065])

Allowable Subject Matter
Claim 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cyzs US 20130102254 in view of Hong US 20130301488 further in view of Price US 20020063935 in view of (Studenberg - US 7761069) 

1. An optically-enhanced SISO relay comprising: 
a first transmitter (RF Transmitter 45w – Fig. 2E, [0252]; Cyzs), coupled to a first signal path of the relay, that converts a first digital transmit signal received via the first signal path to a first analog transmit signal (DAC 44w – Fig. 2E, [0252]; Cyzs), and transmits the first analog transmit signal via the first signal path (antenna 3w – Fig. 2E, [0252]; Cyzs); 
a first receiver (RF Receiver 30w – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the first signal path of the relay, that receives a first analog receive signal via the first signal path (antenna 3w – Fig. 2C, [0241 – 0242]; Cyzs), and converts the first analog receive signal to a first digital receive signal (Cyzs: fig. 2E, unit 30w [0252]) (ADC 31w – Fig. 2C, [0241 – 0242]; Cyzs);
a second transmitter (RF Transmitter 45e – Fig. 2E, [0252]; Cyzs), coupled to a second signal path of the relay, that converts a second digital transmit signal received via the second signal path to a second analog transmit signal (DAC 44e – Fig. 2E, [0252]; Cyzs), and transmits the second analog transmit signal via the second signal path (antenna 3e – Fig. 2E, [0252; Cyzs); wherein the first and second transmitter are operable to transmit concurrently ([0180, 0208]; Cyzs – thus enables collocated transceivers to concurrently transmit and receive signals without masking each other…… which may require two or more transceivers (each communicating using it own antenna to communicate separate peers). Typically, the antennas are positioned in close proximity and are using the same frequency band, or different frequency bands)
a second receiver (RF Receiver 30e – Fig. 2C, [0241 – 0242]; Cyzs), coupled to the second signal path of the relay, that receives a second analog receive signal via the second signal path (antenna 3e – Fig. 2C, [0241 – 0242]; Cyzs), and converts the second analog receive signal to a second digital receive signal (ADC 31e – Fig. 2C, [0241 – 0242]; Cyzs); and 
an optically-enhanced ([0068]; Cyzs) analog self-interference canceller that generates a first self-interference cancellation signal based on at least one of the first digital transmit signal and the first analog transmit signal, and combines the first self-interference cancellation signal with at least one of the first digital receive signal and the first analog receive signal ([0015, 0094]; Cyzs); 
wherein the optically-enhanced analog self-interference canceller comprises an optical upconverter (fig. 2, unit 22a, 43w and 43e, fig. 3, unit 115 “Up/down Sampler” [0141, 252]; Cyzs). 
Cyzs merely discloses the term self-interference canceller
However, Hong discloses a self-interference canceller (attenuation and delay circuit 120 combined with subtractor 114 – Fig. 3, [0031]; Hong ‘488) that generates, in the RF domain and without performing frequency downconversion, a first self-interference cancellation signal based on the first analog transmit signal (attenuation and delay circuit 120 is adapted to generate a signal that represents the self-interference signal, RX_RC – Fig. 3, [0031]; Hong ‘488), and combines the first self-interference cancellation signal with the first analog receive signal. (the self-interference signal RX_RC is subtracted from the receive signal RX by subtractor 114 – Fig. 3, [0031]; Hong)
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify Cyzs to include Hong to improve self-interference cancellation. ([0002]; Hong)
Price further teaches wherein generating the first signal comprises converting a signal to optical frequency at the optical upconverter (Price: fig. 4-5; [0042-0052]) in order to provide at the optical output of the optical upconverter at least one single sideband optical signal at a frequency other than a frequency of the optical carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Cyz’ to include Price to provide at the optical output of the optical upconverter at least one single sideband optical signal at a frequency other than a frequency of the optical carrier (Price: claim 4).
Studenberg further teaches in addition to Cyzs’s teaches wherein the first and second transmitter are operable to transmit concurrently (Studenberg: fig. 1, unit 110-112, 106-108, fig. 3, unit 310) in order to make the first signal, the second signal and the third signal are transmitted concurrently
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to further support Cyzs’ to display that the first signal, the second signal and the third signal are transmitted concurrently from different transmitters.

Claims 2-12 are rejected for similar reasons as stated above further in view of Cyzs-Hong-Price-Studenberg in view of Rakich and further in view of Bharadia

Allowable Subject Matter
Claim 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
Applicant's arguments with respect to claim(s) 1-19 have been considered but are moot in view of the new ground(s) of rejection.

Applicant Argument:
           According to amended claim 1, wherein the first and second transmitter are operable to transmit concurrently. Such a distinction is not disclosed in Cyzs.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0180]) of Cyzs, for example: there are two concepts for training. One is that every transmitter transmits concurrently and periodically a short training sequence known to the receivers that is orthogonal to the other training sequences of the other transmitters. The other concepts is periodically one transmitter is muted for short interval while the other keep on transmitting normal data. This scheme repeats itself for each transmitter in round robin fashion. (herein it’s considered same as wherein the first and second transmitter are operable to transmit concurrently).
Furthermore, the Examiner would like to draw attention to ([0208]) of Cyzs, for example: the present invention, in some embodiments thereof thus enables collocated transceivers to concurrently transmit and receive signals without masking each other. For example, in a relay base-station, or access-point with an embedded in-band wireless backhaul that communicates a remote macro base station or backhaul feeder, which may require two or more transceivers (each communicating using it own antenna to communicate separate peers). Typically, the antennas are positioned in close proximity and are using the same frequency band, or different frequency bands, (herein it’s considered same as wherein the first and second transmitter are operable to transmit concurrently).
Thus, for the above reason, the prior art meet(s) the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415